ORDER

PER CURIAM.
Appellant, Carl A. Ellis (“Ellis”), appeals the judgment of the Circuit Court of the City of St. Louis granting summary judgment in favor of Respondents, C. Marshall Friedman, individually and C. Marshall Friedman, P.C. (collectively “Friedman”). Ellis had filed a petition against Friedman alleging breach of fiduciary duty and legal malpractice. We find that Ellis’s claims are barred by res judicata because Ellis impermissibly split his causes of action. See Felling v. Giles, 47 S.W.3d 390 (Mo.App. E.D.2001). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).